In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐3860 
STRAITS FINANCIAL LLC, 
                                               Plaintiff‐Appellant, 
                                v. 

TEN SLEEP CATTLE COMPANY  
and RICHARD CARTER, 
                                            Defendants‐Appellees. 
                    ___________________ 
 
Nos. 16‐3903, 16‐3967, 17‐2100 
TEN SLEEP CATTLE COMPANY 
and RICHARD CARTER, 
               Counter‐Plaintiffs/Third‐Party Plaintiffs‐Appellees/ 
                                                Cross‐Appellants, 

                                v. 

STRAITS FINANCIAL LLC,   
                 Counter‐Defendant‐Appellant/Cross‐Appellee, 
      and 
       
JASON PERKINS, 
                 Third‐Party Defendant‐Appellant/Cross‐Appellee 
                     ____________________ 
2                                   Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

            Appeals from the United States District Court for the 
               Northern District of Illinois, Eastern Division. 
       No. 12‐CV‐6110 — James B. Zagel and Manish S. Shah, Judges. 
                                  ____________________ 

     ARGUED DECEMBER 5, 2017 — DECIDED AUGUST 13, 2018  
                 ____________________ 

   Before  WOOD,  Chief  Judge,  and  ROVNER  and  HAMILTON, 
Circuit Judges. 
    HAMILTON, Circuit Judge. Atop the Chicago Board of Trade 
Building in downtown Chicago stands Ceres, the Roman god‐
dess of agriculture and grain. She faces north, but her reach 
extends at least as far west as Ten Sleep, Wyoming, to the fam‐
ily cattle ranch of defendant‐appellee Richard Carter. In 2010, 
through  a  broker  in  Scottsbluﬀ,  Nebraska,  Carter  opened  a 
commodities futures and options trading account with a Chi‐
cago‐based financial institution. Carter intended to use the ac‐
count to secure the prices his ranch—defendant‐appellee Ten 
Sleep Cattle Company—would receive for its cattle using var‐
ious financial instruments.1 
     At  the  same  broker’s  behest,  Carter  opened  another  ac‐
count in 2011 with plaintiﬀ‐appellant Straits Financial to spec‐
ulate in other investment categories. After Carter and the bro‐
ker split a tidy profit of $300,000, Carter instructed the broker 
to  close  out  the  account  in  March  2012.  The  broker  did  not 
follow  those  instructions.  Instead,  he  continued  speculating 

                                                 
      1 Because Carter ran Ten Sleep and personally guaranteed Ten Sleep’s 

obligations arising from its livestock hedging account, we refer to Carter 
and Ten Sleep interchangeably in this opinion. 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                               3

on U.S. Treasury Bond futures, losing approximately $2 mil‐
lion over the course of the next three months before his unau‐
thorized  trading  was  stopped.  Straits  Financial  then  liqui‐
dated Carter’s livestock commodities holdings to satisfy most 
of  that  $2  million  shortfall,  and  turned  to  the  courts  for  the 
remaining deficiency. After a bench trial, Carter prevailed on 
most  points  and  established  his  ranch’s  right  to  the  seized 
funds  and  an  award  of  attorney  fees.  However,  the  district 
court  significantly  reduced  the  amount  of  damages,  finding 
that Carter had failed to mitigate his ranch’s damages by not 
closely reading account statements and trading confirmations 
during his broker’s trading spree.  
    Straits  Financial  and  Perkins  have  appealed,  and  Carter 
and  Ten  Sleep  have  cross‐appealed.  We  must  decide  three 
principal  issues:  whether  the  district  court  correctly  inter‐
preted and applied the contracts governing Ten Sleep’s rela‐
tionship with Straits Financial; whether the award of attorney 
fees  was  proper;  and  whether  Ten  Sleep’s  damages  should 
have been reduced under Illinois law. We aﬃrm the district 
court’s  judgment  on  the  first  two  questions,  but  we  reverse 
and remand in part for recalculation of Ten Sleep’s damages. 
I. Factual Background and Procedural History 
    A. The 33 Account and 35 Account 
    As our western colleagues know, “cattle ranching is a haz‐
ardous business.” Wootten v. Wootten, 159 F.2d 567, 574 (10th 
Cir. 1947). Unexpected fluctuations in the price of cattle can 
wipe out a family‐run cattle operation. Covering the expenses 
of feeding, trucking, and pasturing cattle—plus all the other 
costs of running a ranch—is a perennial challenge. Ten Sleep’s 
annual gross revenues in 2010 and 2011 were between $24 and 
4                      Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

$26 million, but the profit margins even in good years were 
less than 5%. To protect his business, in March 2010, Carter 
opened  a  commodity  futures  and  options  trading  account 
with  a  futures  commission  merchant,  R.J.  O’Brien  (RJO  for 
short). Carter intended to use this account to protect his profit 
by locking in the price Ten Sleep would receive for its cattle 
later in the year. He did so by using options and other risk‐
reducing  investment  positions.  In  other  words,  Carter  ini‐
tially  sought  to  “hedge”  cattle.  See  generally  Merrill  Lynch, 
Pierce,  Fenner  &  Smith,  Inc.  v.  Curran,  456  U.S.  353,  357–60 
(1982) (describing commodities trading and hedging).  
    Carter set up this hedging account through his broker, Ja‐
son Perkins, who at the time was aﬃliated with RJO. This ac‐
count, which the parties refer to as the “33 Account” for the 
last two digits of the account number, was established by an 
account agreement with RJO. The RJO agreement included a 
personal guarantee that required Carter to assume any debts 
owed  by  Ten  Sleep  to  RJO.  Specifically,  that  guarantee 
pledged “full and prompt payment to RJO of all sums owed 
to  RJO  by  Customer  pursuant  to  the  [foregoing]  Account 
Agreement, whether such sums are now existing or are here‐
after  created.”  In  a  section  titled  “DEBIT  BALANCES,”  the 
agreement also allowed RJO to use any account balances or 
deposits to oﬀset losses and expenses, and empowered RJO 
to pursue Ten Sleep for any remaining deficiencies. RJO also 
reserved the right to assign the account to another registered 
futures commission merchant. The RJO agreement did not in‐
clude a mandatory arbitration clause, though it required Ten 
Sleep to dispute transactions within one year of the transac‐
tion date either through an administrative proceeding at the 
Commodity Futures Trading Commission or through a law‐
suit or arbitration in the Northern District of Illinois. The RJO 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                             5

agreement provided that Illinois law would govern. Through 
the RJO agreement, Ten Sleep consented to the jurisdiction of 
the  state  and  federal  courts  and  arbitration  forums  in  the 
Northern District of Illinois.  
    The 33 Account existed solely to protect against losses in 
Ten Sleep’s cattle business and was used in accordance with 
that purpose. After about a year, in April 2011 Perkins moved 
his brokerage from RJO to plaintiﬀ‐appellant Straits Financial, 
where he became an employee and the manager of a branch 
oﬃce. As  part  of  the  “bulk  transfer  process”  of  moving  ac‐
counts from RJO to Straits Financial, all of Perkins’s custom‐
ers, including Ten Sleep, received a “negative consent letter.” 
The  letter advised them  that their  accounts  would be  trans‐
ferred  unless  they  objected.  See  17  C.F.R.  § 1.65(a)(2)  (2011) 
(requiring notice and “a reasonable opportunity to object” to 
such  transfers).  By  a  separate  assignment  agreement  with 
RJO, which Carter did not see, Straits Financial took control 
of the 33 Account and its associated personal guarantee. Ten 
Sleep did not sign any transfer agreement with Straits Finan‐
cial, and Carter did not give any explicit personal guarantees 
directly to Straits Financial at any time.  
    A  few  months  later,  in  May  2011,  Perkins  approached 
Carter with a new idea: opening a speculative trading account 
with Straits Financial where Perkins would have discretion to 
invest  Carter’s  money  without  prior  authorization.  Perkins 
assured  Carter  that  he  would  simply  “nibble  around  the 
edges” using this freedom, and that there would be “no mar‐
gin calls,” i.e., no demands for Carter to put new capital into 
the account in light of Perkins’s speculative trades. Dkt. 83 at 
3 (Judge Zagel’s findings of fact); see also ADM Investor Ser‐
vices, Inc. v. Ramsay, 558 F. Supp. 2d 855, 857 n.3 (N.D. Ill. 2008) 
6                                   Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

(explaining “margin call” in context of futures trading) (cita‐
tion omitted). In this conversation, Perkins proposed that he 
and Carter share the profits equally, and Carter agreed.2 
    No  written  authorizations  or  contracts  documented  this 
agreement,  aside  from  Carter’s  signature  on  Straits  Finan‐
cial’s  one‐page  Related  Account  Authorization  form,  on 
which Perkins indicated that the new account was merely for 
“Record  Keeping  Purposes.”  The  authorization  form  at‐
tempted to incorporate by reference “existing account docu‐
mentation including but not limited to agreements … main‐
tained  and  existing  on  file  with  Straits,”  and  all  existing 
“terms and conditions.” The authorization form did not, how‐
ever, specifically identify any of the documentation, terms, or 
conditions that would carry over to the new account. Within 

                                                 
     2  Perkins  did  not  tell  Carter  that  their  profit‐sharing  agreement  ran 

afoul  of  Straits  Financial’s  policies  and  commodities  industry  rules.  See 
National Futures Association, Rule 2‐3, https://www.nfa.futures.org/rule‐
book/rules.aspx?Section=4&RuleID=RULE%202‐3  (last  visited  Aug.  13, 
2018) (“No Member or Associate shall share, directly or indirectly, in the 
profits or losses accruing from commodity futures trading in any account 
of a customer carried by the Member, or another Member, unless the cus‐
tomer’s prior written authorization therefor is obtained.”). Nor did Per‐
kins inform Carter that it was against Straits Financial’s policies and in‐
dustry rules to open a discretionary account without written authoriza‐
tion.  See  National  Futures  Association,  Rule  2‐8(a),  https://www.nfa.fu‐
tures.org/rulebook/rules.aspx?Section=4&RuleID=RULE%202‐8  (last  vis‐
ited  Aug.  13,  2018)  (“No  Member  or  Associate  shall  exercise  discretion 
over a customer’s commodity futures account unless the customer or ac‐
count controller has authorized the Member or Associate, in writing (by 
power of attorney or other instrument) to exercise such discretion.”). Per‐
kins also did not disclose these undocumented aspects of the new account 
to Straits Financial. At trial, Perkins admitted these policy and rule viola‐
tions.  
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                                          7

a few days, Perkins began trading in what the parties call the 
“35 Account.”  
       B. “We Kinda Have a Problem” 
    One  might  guess  what  happened  next.  After  sustaining 
some  initial  setbacks  from  trading  various  commodities  fu‐
tures  contracts,  in  early  2012  Perkins  turned  his  speculative 
attention to Treasury Bond futures, and accumulated several 
hundred thousand dollars in profits. By mid‐March, the net 
profit from Perkins’s Treasury Bond trading in the 35 Account 
reached $300,000. On March 16 Perkins called Carter to share 
the  good  news.  Carter  instructed  Perkins  to  “send  [the 
$300,000] to me,” and “I will send you your half back,” which 
Carter later did by mailing Perkins a $150,000 check. Carter 
then told his broker, “close it out, don’t do anything more … 
Shut it down and don’t do anything more.”3 
    But Perkins did more. On twenty diﬀerent days between 
March  16  and  June  4,  Perkins  executed  trades  in  the  35 Ac‐
count, wagering hundreds of thousands of dollars on Treas‐
ury Bond futures even though the two accounts were nomi‐
nally for livestock hedging and “Record Keeping Purposes.” 
By mid‐June, and without Carter’s actual knowledge of them, 
the losses in the 35 Account exceeded $2 million. Carter did 
not  realize  there  was  a  problem  in  his  Straits  Financial  ac‐
counts until he tried to cash out a sizable position in the 33 
Account and received no response. Carter finally got Perkins 
on  the  phone  around  June  20.  Perkins  admitted:  “we  kinda 
have  a  problem  …  they’re  holding  your  account  money  in 
                                                 
     3 Though Perkins later disputed receiving these instructions, on this 

critical  point  the  district  judge  sided  with  Carter,  finding  his  testimony 
credible. Dkt. 83 at 4. 
8                                   Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

your livestock account to clear this up,” with “this” being the 
$2 million shortfall in the 35 Account for “record‐keeping.”  
    Besides the fact that broker Perkins did not tell him about 
the losses, the record discloses at least two other reasons why 
Carter did not realize there was a problem until June 20. The 
first  had  to  do  with  Straits  Financial’s  margin  policies.  Be‐
cause  the  two  related  accounts  were  being  cross‐margined, 
Ten Sleep’s deposits into the 33 Account masked the problems 
developing in the 35 Account.4 This meant that while Carter 
wired well over a million dollars into his hedging account at 
Straits Financial between March and June 2012 in response to 
Perkins’s requests, Carter did not know that these cash infu‐
sions into the 33 Account actually served to stave oﬀ the clo‐
sure of both accounts as Perkins’s trades kept digging the 35 
Account  into  a  deeper  hole.  Nor  did  Carter  realize  that  the 
statements being sent to him covered not just the expected ac‐
tivity in the 33 Account but also the unexpected problems in 
the 35 Account.  
    The second reason why Carter failed to realize what was 
happening in the 35 Account was bovine. Although Straits Fi‐
nancial mailed him statements every month and after every 
trade was made, between March and May Carter spent all of 
his  waking  hours  in  Manderson,  Wyoming,  40  miles  away 
from Ten Sleep, because it was calving season. Between May 


                                                 
      4 Cross‐margining refers to the practice of counting the excess margin 

in one account toward the margin requirements in another account that 
has fallen below the margin requirements. See In re Refco Capital Markets, 
Ltd.  Brokerage  Customer  Securities  Litig.,  586  F.  Supp.  2d  172,  188  &  n.22 
(S.D.N.Y.  2008)  (explaining  language  in  a  trade  confirmation  form  that 
dealt with “cross‐margining”). 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                                      9

and June, Carter was busy driving his cattle 240 miles to pas‐
ture in Rawlins, Wyoming. During this period, Perkins used 
Carter’s  unavailability  as  a  stalling  tactic  with  his  Chicago‐
based bosses at Straits Financial, claiming Carter “is supposed 
to be calling me back” about the margin calls and assuring his 
superiors, “Don’t worry we will be fine. [Carter] is just mov‐
ing some stuﬀ around in the fields.”  
    Once  Perkins  came  clean  to  Carter  about  the  losses,  the 
two agreed to meet at Carter’s lawyer’s oﬃce in Casper, Wy‐
oming to discuss the problem and the fact that Straits Finan‐
cial  had  moved  to  oﬀset  the  shortfall  in  the  35 Account  by 
seizing and liquidating the 33 Account. At the meeting, Carter 
explained that he thought the 35 Account was “supposed to 
zero out” and that Straits Financial should send him “100 per‐
cent  of  the  money  that  was  in  the  33  account.”  Perkins  re‐
sponded: “that will not happen and can’t happen.” After sev‐
eral hours of discussion, Perkins signed an aﬃdavit in which 
he admitted that he conducted “account activity on numerous 
occasions without consulting” Carter. Dkt. 6–2 at 2.5 After re‐
turning home, Perkins retained counsel, resigned from Straits 
Financial, and moved his brokerage to yet another firm.  
      C. The Litigation 
    In  late  June  2012,  the  combined  balance  of  Carter’s  ac‐
counts had finally gone negative.  Straits Financial liquidated 
the positions worth $1,823,168.77 in the 33 Account and ap‐
plied them to the $1,992,045.79 deficiency in the 35 Account. 
This left a debit balance of $168,877.02, which Straits Financial 
                                                 
      5 Perkins did not dispute that part’s accuracy when asked about the 

affidavit at trial, and the district court relied on the admissions in the affi‐
davit. 
10                     Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

sought  to  recover  from  Ten  Sleep  and  Carter  by  filing  this 
case, originally in an Illinois state court. Carter removed the 
case to the Northern District of Illinois based on diversity of 
citizenship, answered the complaint, and filed a counterclaim 
against  Straits  and  a  third‐party  complaint  against  Perkins. 
Carter  alleged  that  the  seizure  of  his  33  Account  funds  by 
Straits Financial amounted to conversion; that Straits Finan‐
cial  and  Perkins  were  unjustly  enriched,  breached  fiduciary 
duties,  committed  commodities  fraud,  and  violated  the  Illi‐
nois  Consumer  Fraud  and  Deceptive  Business  Practices Act 
(ICFA); and that Straits Financial negligently supervised Per‐
kins. The case proceeded to a bench trial in September 2014.  
    Carter  prevailed  on  most  of  the  points  disputed  at  trial. 
Judge  Zagel  found  that  Perkins  had  defrauded  him,  that 
Straits Financial was vicariously liable for that fraud and for 
an ICFA violation, and that Carter also had proven unjust en‐
richment and conversion. Quoting Grundstad v. Ritt, 166 F.3d 
867, 870 (7th Cir. 1999), the judge rejected Straits Financial’s 
argument that the RJO agreement and its associated personal 
guarantee  applied  to  the  losses  in  the  35 Account.  Because 
Straits Financial “failed to clearly and specifically communi‐
cate to Ten Sleep which agreements and contracts were being 
assigned,” the attempted assignment was invalid, and Straits 
Financial could not enforce the personal guarantee. Because 
Ten Sleep had prevailed on its ICFA claim, and because that 
statute permits the court to award “reasonable attorney’s fees 
and  costs  to the prevailing  party,” 815  Ill.  Comp. Stat. Ann. 
505/10a(c), the judge also ordered Straits Financial to pay Ten 
Sleep’s attorney fees.  
  However,  the  court  agreed  with  Straits  Financial’s  argu‐
ment that by neglecting its account statements, Ten Sleep had 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                           11

failed to mitigate its damages through the exercise of “reason‐
able  diligence  and  ordinary  care,”  an  expectation  the  court 
found to be imposed by Illinois law. The court reduced Ten 
Sleep’s damages recovery “by the proportion of responsibil‐
ity” Carter bore by not noticing Perkins’s fraud earlier. In ad‐
dition, the court rejected Ten Sleep’s request for punitive dam‐
ages. 
     After  further  briefing,  the  district  court  determined  that 
Carter should be held responsible for losses accrued in the 35 
Account between June 11 and 20, because of his failure to read 
and act on “dozens of communications from Straits including 
23 letters” and statements related to the account. This reduced 
Ten  Sleep’s  recovery  from  $2,206,754.80  to  $1,457,601.50, 
though  the  district  court  did  grant  prejudgment  interest  on 
the eventual damages award. See Dkts. 99, 111, 113. After still 
more briefing and reassignment of the case to Judge Shah, the 
court awarded attorney fees and costs, finding the attorneys’ 
work  on  Ten  Sleep’s  ICFA  claim  “inextricably  intertwined” 
with  the  other  claims  presented.  Straits  Financial  LLC  v.  Ten 
Sleep Cattle Co., No. 12 CV 6110, 2017 WL 5900280, at *1 (N.D. 
Ill. May 2, 2017).  
    Both sides have appealed. In the end, we agree with Carter 
and Ten Sleep on all three of the disputed issues. We aﬃrm all 
of the district court’s conclusions regarding Straits Financial’s 
liability and the fee award, but we reverse the portion of its 
judgment requiring mitigation of damages. We remand for re‐
calculation of Ten Sleep’s damages.   
12                      Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

II. Analysis 
      A. Standard of Review 
     Coming on the heels of a seven‐day bench trial, the argu‐
ments and issues in this appeal defy easy labels. In most cases 
it is enough to repeat the usual refrain: “We review the district 
court’s findings of fact for clear error, and review its conclu‐
sions of law de novo.” Frentz v. Brown, 876 F.3d 285, 293 (7th 
Cir. 2017), citing In re Rovell, 194 F.3d 867, 870 (7th Cir. 1999). 
That usual statement is not quite adequate in this case. Here 
we  have  one  issue  for  which  the  standard  of  review  is 
straightforward—the  decision  to  grant  attorney  fees  under 
the  ICFA  is  reviewable  only  for  an  abuse  of  discretion. 
Krautsack v. Anderson, 861 N.E.2d 633, 643–44 (Ill. 2006) (“Be‐
cause section 10a(c) [of the ICFA] states that the court ‘may’ 
award attorney fees and costs, and the word ‘may’ ordinarily 
connotes discretion, attorney fee awards are left to the sound 
discretion  of  the  trial  court.”)  (citations  omitted);  see  also 
Pickett v. Sheridan Health Care Center, 664 F.3d 632, 639 (7th Cir. 
2011)  (“We  review the award of attorneys’  fees for abuse of 
discretion” unless “the district court denies a fee award based 
on a legal principle”) (citations omitted).   
     The other issues in these appeals are “mixed question[s] of 
fact and law,” which is not necessarily a helpful label. See In 
re  Text  Messaging Antitrust  Litig.,  630  F.3d  622,  625  (7th  Cir. 
2010);  see  also  U.S.  Bank  Nat’l  Ass’n  ex  rel.  CWCapital  Asset 
Management LLC v. Village at Lakeridge, LLC, 138 S. Ct. 960, 967 
(2018) (“Mixed questions are not all alike.”). Our general task 
on such questions “is to determine the legal significance of a 
set of facts” found by the district court, which entails signifi‐
cant deference to the district court’s conclusions when those 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                                13

conclusions are confined to the specific context of the case pre‐
sented. Text Messaging Antitrust Litig., 630 F.3d at 625 (distin‐
guishing the “application of a legal standard to a unique, non‐
recurring set of particular facts”).  
    For the most part, that is the approach we take here, ana‐
lyzing the district court’s conclusions of mixed questions for 
clear error. See Trovare Capital Group, LLC v. Simkins Industries, 
Inc., 794 F.3d 772, 778 (7th Cir. 2015) (“We review mixed ques‐
tions of fact and law (that do not involve constitutional rights) 
for clear error.”), citing Levenstein v. Salafsky, 414 F.3d 767, 773 
(7th Cir. 2005). But that deference ends when the district court 
ventures  beyond  “case‐specific  factual  issues”  and  reaches 
broader legal conclusions applicable to a whole class of future 
cases. Village at Lakeridge, 138 S. Ct. at 967. In such situations 
the Supreme Court reminds us that it is an appellate function 
to “expound on the law, particularly by amplifying or elabo‐
rating on a broad legal standard” and to develop “auxiliary 
legal principles of use in other cases.” Id. We therefore apply 
a clear‐error standard of review in this case, taking care not to 
defer to the district court’s judgment where it eﬀectively an‐
nounced new legal rules that would govern future cases.    
      B. Issues Presented 
    Straits Financial appeals the district court’s findings on li‐
ability, but it does not challenge the district court’s most basic 
findings: that Perkins committed fraud, for which Straits Fi‐
nancial is vicariously liable as his employer.6 Instead, Straits 

                                                 
      6 Perkins separately appealed from the district court’s judgment, but 

we consolidated the appeals and Perkins has adopted all of Straits Finan‐
cial’s arguments as his own. This opinion resolves all the issues presented 
in all of the consolidated appeals. 
14                     Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

Financial argues that the district court erred by not ruling in 
its  favor  on  several  contract‐based  defenses  that  in  its  view 
should establish its right to liquidate the 33 Account and to 
recover the debit balance from Ten Sleep, as well as negate its 
liability  for  conversion  and  unjust  enrichment.  In  this  vein, 
Straits Financial first argues that the original RJO agreement 
and  personal  guarantee  for  the  33 Account  should  be  ex‐
tended to cover the losses in the 35 Account. If those terms, 
conditions, and guarantees apply through any one of several 
theories, then Carter and Ten Sleep are legally responsible for 
the  35 Account  losses,  and  Straits  Financial  acted  appropri‐
ately  in  pursuing  them  for  those  losses.  We  treat  this  as  a 
mixed question of fact and law that involves interpreting the 
legal  significance  of  a  unique  series  of  transfers,  notices, 
agreements, and events that established Ten Sleep’s relation‐
ship with Straits Financial.  
    Second, Straits Financial argues that the ICFA attorney fee 
award  should  be  reduced.  Its  theory  is  that  the  work  per‐
formed for Ten Sleep’s ICFA claim was separable from attor‐
ney work on its other statutory and common‐law claims. The 
district court’s judgment on this question is reviewed for an 
abuse of discretion, as explained above. 
    Both  Straits  Financial  and  Ten  Sleep  (via  a  cross‐appeal) 
challenge the district court’s decision on mitigation of dam‐
ages. Straits Financial challenges the district court’s selection 
of June  11 as the date  from  which Carter’s damages should 
have  been  mitigated  under  Illinois  law,  arguing  that  the 
proper date should be April 5. Ten Sleep contends that no mit‐
igation was required and that the district court erred by ap‐
plying comparative negligence principles in a fraud case. As 
an application of a legal standard to a particular set of facts, 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                           15

this too is a mixed question of fact and law, but it has legal 
repercussions well beyond the facts of this particular case.  
    These are all issues of Illinois state law. We apply the rele‐
vant decisions of the Illinois Supreme Court, and if a question 
of law has not yet been decided by that court, we are to make 
a  “prediction  of  how  the  Supreme  Court  of  Illinois  would 
rule” on it, using decisions of the state’s intermediate appel‐
late courts for guidance as necessary. Community Bank of Tren‐
ton  v.  Schnuck  Markets,  Inc.,  887  F.3d  803,  811–12  (7th  Cir. 
2018), quoting Taco Bell Corp. v. Continental Cas. Co., 388 F.3d 
1069, 1077 (7th Cir. 2004).  
   C. The Rules Governing the 35 Account 
    Straits Financial contends that the terms, conditions, and 
guarantees  that  constitute  the  33  Account’s  original  RJO 
agreement apply to both the 33 Account and new 35 Account 
at Straits. It points out that the RJO agreement specifically en‐
visioned the possibility that the 33 Account could be moved 
to  another  financial  institution,  that  the  assignment  of  the 
agreement from RJO to Straits Financial is valid under Illinois 
law, and that Carter has admitted that Straits Financial sent 
the  negative  consent  letter  called  for  in  federal  regulations. 
See 17 C.F.R. § 1.65(a)(2) (requirements for “bulk transfers” of 
commodity accounts). Straits Financial argues further that the 
33 Account’s “terms and conditions” are the only ones that it 
and Ten Sleep could have adopted by reference through the 
boilerplate  language  in  the  Related  Account  Authorization 
form. Thus, Straits Financial concludes, the district court was 
wrong when it reasoned that the authorization form was “so 
opaque  as  to  be  unenforceable”  against  Ten  Sleep.  To  what 
other terms and conditions could Carter have been assenting?    
16                    Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

     On the surface this seems like a strong argument. Illinois 
courts  will  enforce  an  assignment  even  if  the  “party  whose 
obligations were assigned” did not receive notice of the trans‐
action, absent exceptions not relevant here. See Grunloh v. Eﬀ‐
ingham Equity, Inc., 528 N.E.2d 1031, 1039 (Ill. App. 1988). In‐
corporation by reference is also permitted. See Wright v. Mr. 
Quick, Inc., 486 N.E.2d 908, 910 (Ill. 1985), citing Provident Fed‐
eral Savings & Loan Ass’n v. Realty Centre, Ltd., 454 N.E.2d 249, 
251 (Ill. 1983). To be enforceable, an Illinois contract need be 
only “suﬃciently definite and certain” that a court may “as‐
certain what the parties have agreed to do,” Reese v. Forsythe 
Mergers Group, Inc., 682 N.E.2d 208, 214 (Ill. App. 1997), quot‐
ing Academy Chicago Publishers v. Cheever, 578 N.E.2d 981, 983 
(Ill. 1991), which in this case was simple: open the 35 Account 
under the same standard rules, terms, and conditions as the 
33 Account. We agree with Straits Financial to the extent that 
there  must  have  been  some  rules  that  governed  the  35 Ac‐
count,  and  the  authorization  form  shows  an  intent  to  make 
the  RJO  agreement’s  standard  account  formation  terms  like 
the forum selection clause and the electronic signature provi‐
sions apply to both accounts.   
    Straits Financial’s argument runs aground, however, on a 
diﬀerent point highlighted by the district court: how Illinois 
courts interpret guarantees. To have allowed Straits Financial 
to confiscate the property in the 33 Account, one of two theo‐
ries must be correct. Either Carter’s personal guarantee of “all 
sums owed to RJO …  now existing  or …  hereafter created” 
under  the  33 Account  agreement  must  also  have  applied  to 
guarantee  losses  in  the  35 Account,  or  the  RJO  agreement’s 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                                          17

short section on debit balances and oﬀsets, which briefly re‐
fers  to  a  “Customer’s  obligations,”  must  have  served  that 
same promissory function for the 35 Account.7 
   Yet guarantees are construed strictly in Illinois, meaning 
that  “the  scope  of  a  guarantor’s  liability  extends  no  further 
than that which the guarantor has agreed to accept.” Southern 
                                                 
     7 The personal guarantee attached to the 33 Account’s RJO agreement 

reads in relevant part: 
           The  undersigned  (jointly  and  severally  if  there  is  more 
           than one) hereby unconditionally and irrevocably guar‐
           antees full and prompt payment to RJO of all sums owed 
           to RJO by Customer pursuant to the [foregoing] Account 
           Agreement, whether  such  sums are  now  existing  or  are 
           hereafter created. …  
           All monies, securities, … or other property belonging to 
           the undersigned now or at any future time that are on de‐
           posit  with  RJO,  for  any  purpose,  are  hereby  pledged  to 
           RJO for discharge of all of the undersigned’s obligations 
           hereunder, and RJO may, in its discretion, transfer any of 
           such property from any of the undersigned’s accounts to 
           RJO to offset and credit against any of the undersigned’s 
           obligations to RJO under this Guarantee.  
Dkt. 153–1 at 22. The debit balances section of the 33 Account’s RJO agree‐
ment reads in relevant part: 
           All monies, securities, … or other property now or at any 
           future time on deposit or in safekeeping with RJO, shall 
           constitute security for Customer’s obligations hereunder 
           and Customer grants RJO the right to sell or use such se‐
           curity  to  offset  and  credit  any  of  those  obligations  not 
           promptly paid. Customer understands that Customer is 
           liable  to  RJO  for  any  deficit  (“debit”)  balance  in  the  ac‐
           count(s) remaining after any such offset. 
Id. at 13 ¶5. 
18                     Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

Wine & Spirits of Illinois, Inc. v. Steiner, 8 N.E.3d 1065, 1069 (Ill. 
App. 2014), citing Riley Acquisitions, Inc. v. Drexler, 946 N.E.2d 
957, 965–66 (Ill. App. 2011). “A guarantor has acquired status 
as  a  favorite  of  the  law,  and  when  construing  liability  the 
court  accords  the  guarantor  the  benefit  of  any  doubts  that 
may arise from the language of the contract.” Southern Wine & 
Spirits of Illinois,  8 N.E.3d at 1069, citing Schiﬀ  v. Continental 
Nat’l Bank & Trust Co. of Chicago, 255 Ill. App. 333, 340 (1930).  
In addition, even where a guarantee’s terms may apply after 
an  assignment,  a  guarantor  is  discharged  from  liability  if 
there is “a material change in the business dealings” between 
the parties “and some increase in the risk undertaken by the 
guarantor.” See Southern Wine & Spirits of Illinois, 8 N.E.3d at 
1070, citing Harris Trust & Savings Bank v. Stephans, 422 N.E.2d 
1136, 1139 (Ill. App. 1981); see also Grundstad v. Ritt, 166 F.3d 
867, 870 (7th Cir. 1999). In the words of the district court, “Il‐
linois courts look to ‘whether there has been a material change 
in risk to the guarantor.’” Dkt. 83 at 9, quoting Grundstad, 166 
F.3d at 870. 
    There certainly was a material change in business dealings 
and Ten Sleep’s risks here. What began as a non‐discretionary 
trading  relationship  designed  to  secure  livestock  price  cer‐
tainty  for  Ten  Sleep  turned  into  unauthorized  and  unre‐
strained speculation on Treasury Bond futures at the sole dis‐
cretion  of  Straits  Financial’s  employee,  who  defrauded  Ten 
Sleep. The 35 Account was neither the same kind of business 
relationship nor, once the unauthorized trading began, did it 
present the same risks to Ten Sleep and Carter as the 33 Ac‐
count. It was also not set up through clear and unambiguous 
contracts that would indicate Carter and Ten Sleep’s willing‐
ness to be held responsible for Perkins’s fraud (assuming such 
terms would even be enforced). Holding either Carter or Ten 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                         19

Sleep liable for those losses would stretch the boilerplate of 
the personal guarantee and the RJO agreement much further 
than  Illinois  law  on  guarantees  permits.  As  Illinois  courts 
have repeatedly said: “A guarantor’s liability is not to be var‐
ied or extended beyond the terms of the guaranty.” Roels v. 
Drew Industries, Inc., 608 N.E.2d 411, 415 (Ill. App. 1992) (cita‐
tions omitted). 
    Straits Financial also argues that by not immediately ob‐
jecting  to  the  unauthorized  trades  Perkins  made,  Ten  Sleep 
ratified those trades and must be held financially responsible 
for them.  This is an oﬀshoot of  Straits Financial’s  argument 
that the RJO agreement applies, since paragraph 11 of the RJO 
agreement provided: 
       Unless  a  managed  (discretionary)  account  has 
       been arranged through the execution of a writ‐
       ten trading authorization, each order should be 
       communicated to RJO by the Customer or Cus‐
       tomer’s  duly  authorized  broker.  Instructions 
       should include, but may not necessarily be lim‐
       ited  to,  the  commodity  involved,  quantity, 
       price, and delivery month. Any trade not specifi‐
       cally authorized by Customer must be immediately 
       reported by Customer directly to RJO’s Compliance 
       Department. Customer will be financially responsi‐
       ble for all trades not so reported and for any losses 
       arising by virtue of a course of dealing involving his 
       grant of de facto control over the account to his bro‐
       ker.  
20                       Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

Dkt. 153–1 at 14 (emphasis added). The RJO agreement pro‐
vided  further  that  a  customer’s  failure  to  respond  immedi‐
ately would be considered a ratification of all account activ‐
ity.8 
    Straits Financial’s ratification argument fails under Illinois 
law for several reasons. First, deeming Carter’s silence during 
the April–June period as consent to fraud would amount to 
yet another way of applying the 33 Account’s personal guar‐
antee  to  relieve  Straits  Financial  and  Perkins  of  liability  for 
proven fraud.  
      Second, though Illinois permits “particular definitions” of 
contract  terms  to  supersede  the  “generally  accepted  mean‐
ing” of the words used, see Continental Casualty Co. v. Donald 
T. Bertucci, Ltd., 926 N.E.2d 833, 839 (Ill. App. 2010), citing Sims 
v. Allstate Ins. Co., 851 N.E.2d 701, 704 (Ill. App. 2006), regard‐
less of the particular definition of “ratification” used here, Il‐
linois  law  allows  contracting  parties  relief  from  fraudulent 
transactions as long as the fraud victim disavows the transac‐
tion “promptly after learning of the fraud.” Freedberg v. Ohio 
Nat’l  Ins.  Co.,  975  N.E.2d  1189,  1197  (Ill.  App.  2012)  (“One 
seeking to rescind a transaction on the ground of fraud or mis‐
representation must elect to do so promptly after learning of 
                                                 
      8 Regarding this duty to report problems immediately, paragraph 12 

of the RJO agreement provided: 
         IN  THE  EVENT  THAT  CUSTOMER  DOES  NOT 
         RESPOND IMMEDIATELY, EXECUTED ORDERS AND 
         STATEMENT  REPORTS  SHALL  BE  CONSIDERED 
         RATIFIED BY CUSTOMER AND SHALL RELIEVE RJO 
         OF  ANY  RESPONSIBILITY  WHATSOEVER  RELATIVE 
         TO THE ORDER(S) IN QUESTION. 
Dkt. 153–1 at 15. 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                          21

the  fraud  or  misrepresentation,  must  announce  his  purpose 
and  must  adhere  to  it.”),  quoting  Mollihan  v.  Stephany,  340 
N.E.2d 627, 629 (Ill. App. 1975); Kanter v. Ksander, 176 N.E. 289, 
291 (Ill. 1931) (same). 
     Immediately  upon  learning  of  this  fraud,  Carter  main‐
tained  that  the  35 Account  was  “supposed  to  zero  out”  on 
March 16 and that Straits Financial had to send him “100 per‐
cent  of  the  money  that  was  in  the  33  account”  when  it  was 
seized. Dkt. 146 at 637; see also Dkt. 6 at 13 (alleging conver‐
sion  and  demanding  “immediate  possession  of  the  assets” 
taken). Carter had the right to seek this refund since “a party 
may exercise a right to rescind for fraud as to part of the con‐
tract”  when  valid  business  dealings  can  be  severed  from 
fraudulent activity. See Olson v. Eulette, 74 N.E.2d 609, 613 (Ill. 
App. 1947); see also Keeshin v. Levin, 334 N.E.2d 898, 906 (Ill. 
App. 1975). Here, Perkins’s fraudulent activity after March 16 
in  the  35 Account  is  easily  divisible  from  the  legitimate  ac‐
counts and trades authorized by Ten Sleep.  
    Finally, Illinois courts have rejected strict formalism when 
asked to excuse fraud. They are loathe to reach “a result  … 
contrary to the established principle that a party committing 
fraud should be precluded from benefiting therefrom.” Sha‐
nahan v. Schindler, 379 N.E.2d 1307, 1316 (Ill. App. 1978), citing 
Bell v. Felt, 102 Ill. App. 218 (1902). So are we. 
    Under basic contract principles, Carter did not have an ob‐
ligation  to  repudiate  Perkins’s  trades  until  he  had  actual 
knowledge of them. See Restatement (Third) of Agency § 4.06 
(2006) (“A person is not bound by a ratification made without 
knowledge of material facts”); see also Clews v. Jamieson, 182 
U.S. 461, 483 (1901) (noting the “well known” principle that a 
principal’s ratification comes “within a reasonable time after 
22                                  Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

the fact has come  to his  knowledge”); Eastern Trading Co.  v. 
Refco, Inc., 229 F.3d 617, 625 (7th Cir. 2000) (ratification occurs 
“by  failing  to  repudiate  [trades]  upon  discovery  of  them”); 
Stathis v. Geldermann, Inc., 692 N.E.2d 798, 808 (Ill. App. 1998) 
(“full knowledge of the act” needed), citing Peskin v. Deutsch, 
479 N.E.2d 1034, 1039 (Ill. App. 1985). Carter objected imme‐
diately upon discovering the fraud—he did not acquiesce to 
it. The RJO agreement does not change that conclusion.9 
    Also, Straits Financial’s legal theory relies too heavily on a 
suggestion we made in a footnote in Anspacher & Associates, 
Inc. v. Henderson, 854 F.2d 941 (7th Cir. 1988). That opinion’s 
footnote 2 hypothesized that “the terms of a signed customer 
agreement” requiring prompt action by the customer to dis‐
pute transactions “could … bar a commodities customer from 
recovering damages for his broker’s fraud” under Illinois law. 
Id. at 947 n.2. For this possibility under Illinois law, though, 
Anspacher cited an Arizona case where a customer noticed and 
                                                 
      9 One decision of the Illinois Appellate Court took a slightly different 

view: “although normally a principal’s actual knowledge of the transac‐
tion is essential, ‘one whose ignorance or mistake was the result of gross 
or culpable negligence in failing to learn the facts will be estopped as if he 
had full knowledge of the facts.’” Progress Printing Corp. v. Jane Byrne Po‐
litical Committee, 601 N.E.2d 1055, 1067–68 (Ill. App. 1992), quoting 18 Ill. 
Law & Prac. Estoppel § 23 at 84 (1956). But Progress Printing was not a case 
about fraud. It affirmed a “finding of ratification where a political com‐
mittee  did  not  fully  pay  for  printed  campaign  materials  that  it  had  ac‐
cepted and used.” Coyne v. Claypool, No. 1–16–0061, 2016 WL 7429443 at 
*10 (Ill. App. Dec. 23, 2016) (summarizing Progress Printing). This case is 
markedly  different.  Carter  did  not  have  knowledge  of  the  trades  when 
they were made, nor did he ratify them “by accepting the benefits of those 
acts” later. See Kulchawik v. Durabla Mfg. Co., 864 N.E.2d 744, 750 (Ill. App. 
2007), citing City of Burbank v. Illinois State Labor Relations Bd., 541 N.E.2d 
1259, 1264 (Ill. App. 1989).    
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                                 23

was irritated by (but did not formally object in writing to) un‐
authorized transactions occurring repeatedly over a period of 
several years. Id., citing Shapiro v. Bache & Co., Inc., 569 P.2d 
267, 270–71 (Ariz. App. 1977). Indeed, Shapiro reads like a case 
about  an  investor  whose  equivocal  complaints  about  unau‐
thorized  transactions  bordered  on  bad  faith. As  the  Shapiro 
court  explained,  despite  these  purportedly  unauthorized 
transactions: 
           Shapiro  continued  to  execute  transactions 
           through  his  registered  representatives,  and  to 
           accept repeated notifications of the transactions 
           in question and to pay margin calls on demand, 
           all  of  which  conduct  continued  for  more  than 
           three  years  from  the  time  of  the  first  unauthor‐
           ized transaction.  
569 P.2d at 271 (emphasis added). 
    Nothing remotely like the facts in Shapiro happened here. 
Unlike the customer in Anspacher itself, Carter was not “wait‐
ing to see the results of those [unauthorized] trades” before 
expressing his concern. 854 F.2d at 942. Carter did not actually 
know about these trades until it was too late. When he found 
out, he immediately set up a meeting with Perkins. Finding 
Carter or Ten Sleep responsible for losses resulting from Per‐
kins’s  proven  fraud  would  in  essence  apply  a  guarantee  or 
ratification that was never given. We aﬃrm the district court’s 
rejection  of  Straits  Financial’s  defenses  based  on  the  RJO 
agreement.10 

                                                 
      10 Straits Financial makes an estoppel argument as well, claiming that 

“Straits was lulled into a false sense of security that Ten Sleep had agreed 
that its RJO Agreement continued to govern” the relationship. This is not 
24                                  Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

      D. The ICFA Attorney Fee Award 
    We also agree with the district court, Ten Sleep, and Carter 
regarding the attorney fee award under the Illinois Consumer 
Fraud  and  Deceptive  Business  Practices  Act  (ICFA  or  Act). 
The ICFA permits trial courts to award fees to the prevailing 
party  as  a  matter  of  discretion.  815  Ill.  Comp.  Stat.  Ann. 
505/10a(c); Ciampi v. Ogden Chrysler Plymouth, Inc., 634 N.E.2d 
448,  462–63  (Ill. App.  1994).  Illinois  courts  have  interpreted 
this  fee provision to  allow fee awards for work on an  ICFA 
claim and “for work on non‐Act claims when the Act claim is 
so  inextricably  intertwined  with  the  non‐Act  claims  that  it 
cannot  be  distinguished.”  Dubey  v.  Public  Storage,  Inc.,  918 
N.E.2d 265, 283 (Ill. App. 2009), citing Ardt v. State, 687 N.E.2d 
126, 131–32 (Ill. App. 1997) (discussing case that “arose from 
a common core of facts”). Dubey also explained what Illinois 
courts mean by inextricably intertwined: “Here, we find that 
the conversion and breach of contract claims were [1] based 
on  the  same  evidence  and  [2]  the  time  spent  on  each  issue 
could not be distinguished.” Id., citing Ciampi, 634 N.E.2d at 
463. But it is not the case that “all counts in a consumer action 
tried together are compensable”—the party seeking fees must 
do more than show that “some of the evidence was the same.” 
Schorsch v. Fireside Chrysler‐Plymouth, Mazda, Inc., 677 N.E.2d 
976, 979 (Ill. App. 1997).     

                                                 
a reason to hold Ten Sleep or Carter liable for something Ten Sleep did not 
do.  As  explained  above,  the  most  basic  terms  governing  the Straits‐Ten 
Sleep relationship were supplied by the stock terms of the 33 Account’s 
RJO agreement. But as also explained above, Illinois law does not permit 
the guarantees, obligations, or immediate ratification language pertaining 
to that account to be applied silently to a very different later relationship 
with a higher risk to the customer‐guarantor. 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                               25

     The district court did not abuse its discretion in awarding 
Ten Sleep fees for “the work reasonably performed on all of 
Ten Sleep’s claims and defenses.” Straits Financial LLC v. Ten 
Sleep Cattle Co., No. 12 CV 6110, 2017 WL 5900280, at *2 (N.D. 
Ill. May 2, 2017). Among other elements, ICFA plaintiﬀs must 
prove  a  “deceptive  act  or  practice  by  the  defendant,”  must 
prove that the defendant intended for the plaintiﬀ to rely on 
that deception, and must also prove that the deception proxi‐
mately caused the plaintiﬀ’s damages. De Bouse v. Bayer, 922 
N.E.2d 309, 313 (Ill. 2009). This need to prove deception, in‐
tent,  causation,  and  damages,  and  to  defend  these  theories 
from  legal  counter‐attack,  meant  that  Ten  Sleep  had  to  un‐
cover and present volumes of facts and arguments about Per‐
kins’s  unauthorized  trading  and  the  relationships  among 
Carter,  Perkins,  and  Straits  Financial.  The  details  of  the  ac‐
count  formation,  the  unauthorized  trading,  and  its  conse‐
quences formed the common core of all theories in this case. 
As  Judge  Shah  correctly  observed:  “Facts  tending  to  prove 
fraudulent or deceptive activity were woven throughout this 
case  and the work  done to  develop those  facts and theories 
cannot  be  neatly  separated  by  claim.”  Straits  Financial,  2017 
WL 5900280, at *2.11 
      E. Mitigation of Damages on the Fraud Claims 
            1. The Parties’ Arguments 
   In their cross‐appeal, Carter and Ten Sleep ask us to over‐
turn the district court’s judgment that they failed to mitigate 
their damages by “neglecting communications … and never 
                                                 
      11 Counsel for Ten Sleep subtracted time for work demonstrably un‐

related to ICFA issues, such as the work on an unsuccessful jurisdictional 
motion to dismiss.  
26                      Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

inquiring about suspicious circumstances,” including the fact 
that Carter “did not know what document … govern[ed] his 
relationship  with  Straits.”  Dkt.  83  at  10.    The  district  court 
found that Carter should have discovered and put a stop to 
Perkins’s  fraud  before  June  20,  2012  by  reading  the  mailed 
trading  confirmations  and  asking  about  the  status  of  the  35 
Account. Judge Zagel found this amounted to a failure to ex‐
ercise reasonable diligence and ordinary care under general 
principles of Illinois contract law. Id., citing Ner Tamid Congre‐
gation of North Town v. Krivoruchko, 638 F. Supp. 2d 913, 919–
20 (N.D. Ill. 2009); see also Nancy’s Home of the Stuﬀed Pizza, 
Inc. v. Cirrincione, 494 N.E.2d 795, 800 (Ill. App. 1986) (in gen‐
eral, a “party being damaged cannot stand idly by and allow 
the injury to continue and increase without making reasona‐
ble  eﬀorts  to  avoid  further  loss”),  citing  Jensen  v.  Chicago  & 
Western Indiana R.R. Co., 419 N.E.2d 578, 591 (Ill. App. 1981).   
    Accordingly,  the  district  court  decided  to  reduce  Ten 
Sleep’s damages to those incurred as of the June 11, 2012 trad‐
ing  day,  an  “earlier  date”  by  which  Perkins’s  unauthorized 
trading  “could  and  should  have  been  discovered.”  This  re‐
sulted in a $749,153.30 reduction in Ten Sleep’s damages, from 
approximately  $2.21  million  to  around  $1.46  million.  Ten 
Sleep contests this conclusion and the resulting reduction in 
damages, arguing that the district court should not have ap‐
plied duties and principles for ordinary contract or compara‐
tive negligence cases to reduce the recovery of a victim of in‐
tentional fraud. It argues further that no mitigation was pos‐
sible until Carter learned the real facts of the fraud on June 20, 
at which point he took action immediately. For its part, Straits 
Financial asks us to aﬃrm the district court’s legal analysis, 
but to choose a much earlier starting date for the duty of mit‐
igation: April 5, which would cut damages sharply.  
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                               27

    Judge Zagel decided in essence that inquiry notice—in the 
form  of  trading  confirmations  and  statements  piling  up  in 
Carter’s mailbox during calving season—was enough to treat 
Carter as if he were actually aware of the fraudulent activity 
in Ten Sleep’s account, and was also enough to hold him re‐
sponsible for Perkins’s later unauthorized trades. The judge 
then  selected  a  date  by  which  Carter  should  have  had  that 
awareness, June 11, and reduced Ten Sleep’s damages to the 
amount it should receive if Carter had intervened then. 
        2. Analysis 
    The Solomonic character of the judge’s approach to the is‐
sue is readily apparent. We find, however, that the compro‐
mise was based on a faulty legal premise. Fraud victims are 
not responsible for their agent’s fraud before they even learn 
of any unauthorized activity. Illinois courts have not adopted 
Straits Financial’s or the district court’s position on this issue. 
Under  Illinois  law,  the  injured  party  must  have  actual 
knowledge  of  the  problem  before  it  must  act  to  mitigate  its 
damages. See Continental Concrete Pipe Corp. v. Century Road 
Builders, Inc., 552 N.E.2d 1032, 1042 (Ill. App. 1990). Though 
Continental Concrete Pipe was a defective product case, its rea‐
soning provides significant guidance here.  
    In Continental Concrete Pipe, according to the project speci‐
fications and unless it received  contrary instructions,  a  con‐
struction company should have tested the sewer pipe it was 
laying  after  installing  the  first  1,200  feet  of  pipe.  On  the  in‐
structions of the local village engineer, though, the construc‐
tion company delayed the pipe test until 1,800 feet had been 
completed. At that point, a test showed the pipe to be defec‐
tive. Even though the construction company had laid an ad‐
ditional 600 feet of pipe before performing the required test, 
28                    Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

the court held it could still recover the full damages it suﬀered 
from the supplier’s defective pipe.  This  was because, under 
Illinois law, “the duty to mitigate damages does not arise until 
the party upon whom the duty is impressed is aware of facts 
which make the duty to mitigate necessary.” Id. (citation, quo‐
tation marks and brackets omitted). Because the construction 
company “did not become aware of any facts which made any 
duty to mitigate necessary” until it performed the belated test, 
no duty to mitigate arose before that time. Id.  
    We have reached the same conclusion in another case of 
fraud. The duty to mitigate damages does not arise until the 
injured  party  has  actual  knowledge  of  the  injury.  In  other 
words, fraud  victims are expected to take reasonable  action 
once they are made aware of the real situation. But fraud vic‐
tims will not lose the benefit of later remedies simply because 
better precautions on their part might have avoided the fraud 
or ended it sooner, which is often the case, especially with a 
court’s benefit of hindsight. In a case about a loan from a pen‐
sion fund and the fund’s imprudent trustees, we said: 
       Had the trustees [simply] done what any inves‐
       tor should have done, there would have been no 
       loss here….   
       But  such  investigations  and  other  devices  are 
       distinctly  second‐best  solutions  to  legal  and 
       practical problems, and we will not establish a 
       legal rule under which investors must resort to 
       the costly self‐help approach of investigation on 
       pain of losing the protection of the principal le‐
       gal safeguard, the rule against fraud.  
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                               29

            This is just another way to state the common law 
            rule  that  contributory  negligence  is  not  a  de‐
            fense to an intentional or reckless tort. Prosser & 
            Keeton, The Law of Torts 462 (5th ed. 1984); Re‐
            statement  (Second)  of  Torts  §§ 481,  482  (1965). 
            The best solution is for people not to harm oth‐
            ers  intentionally,  not  for  potential  victims  to 
            take  elaborate precautions against  such depre‐
            dations.  
Teamsters Local 282 Pension Trust Fund v. Angelos, 762 F.2d 522, 
527–28 (7th Cir. 1985). We did not base this rule on how elab‐
orate the suggested precaution would be. Instead, we summa‐
rized the relevant inquiry in two parts: 
            The first question for the legal system is whether 
            to  create  a  duty  to  disclose  information  truth‐
            fully. Such a duty, if created, rests on the prop‐
            osition that the information ought to come out, 
            and  that  people  ought  not  be  left  to  their  own 
            investigative talents. Once the duty to disclose 
            exists, and lying or nondisclosure is condemned 
            as  an  intentional  tort,  it  no  longer  matters 
            whether  the  buyer  conducts  an  investigation 
            well or at all. 
Id. at 528; see also Astor Chauﬀeured Limousine Co. v. Runnfeldt 
Inv. Corp., 910 F.2d 1540, 1546 (7th Cir. 1990) (explaining Team‐
sters Local 282).12 

                                                 
      12 Exceptions to this general rule further underscore the importance 

of the injured party’s actual knowledge. In Teamsters Local 282, we noted 
that “there are some occasions when the plaintiff’s ‘gross conduct some‐
what comparable to that of the defendant’ could bar recovery.” Indosuez 
30                                  Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100 

     Here,  it  is  established  that  Perkins  (and  by  extension, 
Straits Financial) had a fiduciary duty to Ten Sleep, and that 
he breached this duty by continuing his unauthorized trading 
“even after Carter instructed him to stop.” Dkt. 83 at 6. Per‐
kins breached it again “by failing to disclose this activity to 
Carter.” Id. Since fraud is, of course, an intentional tort under 
Illinois law, we must not forget that “an action for an inten‐
tional tort cannot be defeated by an assertion of negligence on 
the part of the plaintiﬀ” regardless of whether the fraud claim 
is brought “at law or in equity.” Mother Earth, Ltd. v. Straw‐
berry Camel, Ltd., 390 N.E.2d 393, 405 (Ill. App. 1979) (citations 
omitted); see also Roda v. Berko, 81 N.E.2d 912, 916 (Ill. 1948) 
(“where there is an intentional and deliberate fraud … it is not 
the privilege of the perpetrator of the fraud to interpose the 
defense that the one defrauded was not suﬃciently careful to 
discover the fraud and prevent its accomplishment”); see also 
Williams Electronics Games, Inc. v. Garrity, 366 F.3d 569, 573 (7th 
Cir.  2004)  (same).  In  light  of  Continental  Concrete  Pipe  and 
Teamsters Local 282, this is true whether the defrauding party 
seeks complete relief from liability or only partial relief from 
                                                 
Carr Futures, Inc v. Commodity Futures Trading Comm’n, 27 F.3d 1260, 1265 
(7th Cir. 1994), quoting Teamsters Local 282, 762 F.2d at 529. In those in‐
stances,  the  fraud  victim  already  knows  about  a  misrepresentation  and 
decides not to object to it. Investors cannot act on a known misrepresenta‐
tion “and later claim deception,” or rely “upon an isolated oral variance 
contradicting” information they know to be true, or claim deception re‐
garding “things actually known to the investor equally or better than to 
the speaker.” Id. at 1266. We have also applied this actual knowledge an‐
alysis when futures commission merchants point to the customer’s faulty 
“due diligence” as a defense. See DeRance, Inc. v. PaineWebber Inc., 872 F.2d 
1312, 1322–23 (7th Cir. 1989) (discussing Teamsters Local 282). Inquiry no‐
tice, in the form of a pile of mail, is not enough to impose new responsi‐
bilities on a fraud victim as a matter of law. 
Nos. 16‐3860, 16‐3903, 16‐3967 & 17‐2100                                       31

the full measure of damages.13 Because the district court held 
Carter and Ten Sleep to the wrong legal standard for mitiga‐
tion of damages, that portion of the district court’s judgment 
must  be  reversed  and  remanded  for  recalculation  of  Ten 
Sleep’s damages, and a supplemental fee award for appellate 
work may be needed. 
    The judgment of the district court as to the parties’ liabili‐
ties and its award of attorney fees are AFFIRMED. The district 
court’s award of damages to Ten Sleep is REVERSED because 
of the erroneous reliance on the doctrine of mitigation of dam‐
ages, and on that issue, we REMAND the case for further pro‐
ceedings consistent with this opinion. 




                                                 
      13  Neither  the  RJO  agreement’s  insistence  on  prompt  action  in  re‐

sponse to erroneous statements nor Anspacher operate to change this con‐
clusion. See above at 19–23. Only in situations like Shapiro, where the cus‐
tomer had actual knowledge of the years of unauthorized activity, see 569 
P.2d at 271, and troubling situations like Anspacher, where the customer 
decided to “wait[] to see the results of those [unauthorized] trades,” see 
854  F.2d  at  942,  should  the  law  make  a  customer  responsible  for  losses 
created by a broker’s fraud.